 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8

 9 UNITED STATES OF AMERICA,                    Case No. 19cr3026-JAH
10                                 Plaintiff,   ORDER GRANTING THE UNITED
11
                                                STATES OF AMERICA PERMISSION
           v.                                   TO BRING EVIDENTIARY KNIVES
12 PEDRO VENTURA ARROYO,
                                                INTO THE COURTHOUSE

13                              Defendant.
14

15
           Upon motion of the United States of America and good cause appearing, IT IS

16
     HEREBY ORDERED the motion is GRANTED. Accordingly, the United States is

17
     permitted to bring the following evidentiary knives into the Courthouse during the

18
     above-referenced trial scheduled to begin December 17, 2019, at 9:00 a.m.:

19
           1. Fixed blade knife;

20
           2. Butterfly knife

21
           The knives shall be safely secured in the Courtroom and will remain in the

22
     custody and control of Task Force, Officer Ben Peck.

23
           IT IS SO ORDERED.

24

25
     DATED: December 11, 2019
                                                       ______________________________
26
                                                       HON. JOHN A. HOUSTON
27                                                     UNITED STATES DISTRICT COURT
28
